Exhibit 10.81

REDUCING REVOLVING PROMISSORY NOTE

 

$16,000,000.00    January 31, 2007

FOR VALUE RECEIVED, at the times hereinafter stated, the undersigned, FULL HOUSE
RESORTS, INC., a Delaware corporation (the “Borrower”), promises to pay to
NEVADA STATE BANK, or order (the “Lender”), at Nevada State Bank, 1 West Liberty
Street, Reno, Nevada 89501, or at such other place as the holder hereof may from
time to time designate in writing, in legal tender of the United States of
America, the principal sum of SIXTEEN MILLION AND NO/100THS DOLLARS
($16,000,000.00), or so much thereof as may be advanced (the “Loan”) pursuant to
the terms of that certain Reducing Revolving Loan Agreement of even date
herewith between Lender and Borrower (the “Loan Agreement”), with interest from
the date or dates of disbursement on the unpaid principal balance from time to
time outstanding at a fixed rate equal to two and one-tenth percent (2.10%) in
excess of Lender’s five (5) year LIBOR/Swap rate (the “Index”) as of the date of
this Note until the first Interest Adjustment Date (as defined below). The rate
of interest charged hereunder shall be adjusted annually as of the first day of
the first month following the date that Lender receives the final CPA audited
financial statements pursuant to Section B.3 of the Loan Agreement (each an
“Interest Adjustment Date”) to a new fixed rate determined by Lender based upon
the Applicable Index (defined below) and the Funded Debt to EBITDA Ratio (as
defined in the Loan Agreement) reflected on such financial statements as
follows:

 

Funded Debt to EBITDA Ratio,

   Rate Equal to or greater than 4.00 to 1.00    The Applicable Index plus 2.40%
Equal to or greater than 3.50 to 1.00, but less than 4.00 to 1.00    The
Applicable Index plus 2.25% Equal to or greater than 3.00 to 1.00, but less than
3.50 to 1.00    The Applicable Index plus 2.10% Less than 3.00 to 1.00    The
Applicable Index plus 1.95%

LIBOB/Swap rate is to be strictly interpreted and is not intended to serve any
other purpose other than providing an index to determine the interest rate used
herein. As used herein, Lender’s LIBOR/Swap rate shall mean the rate per annum
quoted as the five (5) year LIBOR/Swap rate for U.S. Dollars by Bloomberg or
other comparable pricing services selected by Lender.

 

1

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

The term “Applicable Index” shall mean the following:

(i) for each Interest Adjustment Date occurring between the date of funding the
Loan and January 31, 2012, the Index determined by Lender as of the date hereof;

(ii) for each Interest Adjustment Date occurring between February 1, 2012 and
January 31, 2017, the Index as determined by Lender as of January 31, 2012; and

(iii) for each Interest Adjustment Date occurring between February 1, 2017 and
January 31, 2022, the Index determined by Lender as of January 31, 2017.

Interest shall be computed on the basis of a 360-day year and actual number of
days elapsed-

During the term of the Loan, principal and interest shall be due as follows:

(i) interest only on the first day of each and every month commencing on the
first day of March, 2007;

(ii) principal in the amount required, if any, to reduce the outstanding
principal balance consistent with Borrower’s obligation under the Loan Agreement
to reduce the maximum committed amount under the Loan by the amount of Five
Hundred Thirty Three Thousand and No/100ths Dollars ($533,000.00) semi-annually
on the first day of January and July of each year commencing on the first day of
July, 2007; and

(iii) any balance of principal and accrued and unpaid interest shall be due and
payable in full on January 31, 2022 (the “Maturity Date”).

At no time shall the rate of interest in effect hereunder (the “Interest Rate”)
exceed the legal rate of interest permitted to be charged by the Lender. In the
event any law precludes Lender from charging the Interest Rate otherwise
permitted hereunder, the rate of interest hereunder for the period during which
such rate is unlawful shall be the highest rate permitted by law. The rate of
interest hereunder shall immediately increase to the rate permitted hereunder as
soon as permitted by law. Any interest which would otherwise have become due to
Lender but for the application of any law, shall, to the extent legally
permitted, be repaid to Lender in equal monthly installments above the interest
otherwise due at such time, so that the interest otherwise due to Lender
hereunder, but not permitted by law, shall be fully repaid to Lender by the
Maturity Date. Such payments shall be made at the time and in the manner set
forth herein for the payment of interest.

 

2

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

This Note is issued pursuant to the Loan Agreement and is secured by, among
other instruments, a Stock Pledge Agreement (the “Stock Pledge”) under which
Borrower shall pledge to Lender all of Borrower’s shares (the “Shares”) in
Stockman’s Casino.

In the event that the Loan is prepaid due to a refinancing by a financial
institution not affiliated with Lender, or as a result of an acquisition of or
merger of Borrower, then such prepayment shall be accompanied by a prepayment
fee calculated as follows:

(1) a prepayment fee equal to five percent (5%) of the then maximum committed
amount under the Loan if the prepayment occurs in the first Loan Year;

(2) a prepayment fee equal to four percent (4%) of the then maximum committed
amount under the Loan if the prepayment occurs in the second Loan Year;

(3) a prepayment fee equal to three percent (3%) of the then maximum committed
amount under the Loan if the prepayment occurs in the third Loan Year;

(4) a prepayment fee equal to two percent (2%) of the then maximum committed
amount under the Loan if the prepayment occurs in the fourth Loan Year;

(5) a prepayment fee equal to one percent (1%) of the then maximum committed
amount under the Loan if the prepayment occurs in the filth Loan Year; and

(6) a prepayment fee equal to zero percent (0%) of the then maximum committed
amount under the Loan if the prepayment occurs after the fifth Loan Year.

For Purposes hereof, the term “Loan Year” shall mean the twelve (12) month
period following the date of this Note and each subsequent twelve (12) month
period.

All payments on this Note shall be applied first to accrued interest and the
balance to principal and if outstanding interest is not paid in full on a
payment date, it shall bear interest like principal at the Interest Rate.
Borrower acknowledges that the foregoing, and other provisions of this Note,
shall result in compounding of interest and Borrower agrees thereto pursuant to
the provisions of Nevada Revised Statutes 99.050.

Borrower agrees with Lender that it would be extremely difficult or
impracticable to fix the actual damages of Lender in the event that any
installment of interest or principal hereunder shall not be paid when due and
that Lender will incur extra administrative expenses and loss of use of funds;
therefore, Borrower agrees to pay Lender, in the event a payment is not made

 

3

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000



--------------------------------------------------------------------------------

within fifteen (15) days of the date it was due, an amount equal to 5% of such
late installment. Acceptance of such amount by Lender shall be in lieu of its
actual damages for any such delinquent payment of an installment. Nothing in
this Note shall be construed as an express or implied agreement by Lender to
forbear in the collection of any delinquent payment, or be construed as in any
way giving the Borrower the right, express or implied, to fail to make timely
payments hereunder, whether upon payment of such damages or otherwise. The right
of the holder hereof to receive payment of such damages, and receipt thereof,
are without prejudice to the right of such holder to collect such delinquent
payments and any other amounts provided to be paid hereunder or under any
security for this Note or to declare a default hereunder or under any security
for this Note.

Failure to make any payment of principal and/or interest within fifteen
(15) days after the due date thereof or to otherwise perform hereunder, or an
Event of Default by Borrower under the terms of the Loan Agreement, the Stock
Pledge, any other agreement or instrument securing the indebtedness evidenced
hereby, or any other obligations of Borrower to the holder hereof, shall
constitute an Event of Default hereunder and shall, without notice, at the
option of the holder hereof, cause all of the unpaid principal of this Note,
with interest accrued thereon and any other sums due under the Loan Agreement,
Stock Pledge or other instruments, to become immediately due and payable. Upon
an Event of Default hereunder, at the option of the holder hereof, all amounts
then unpaid under this Note, the Loan Agreement, the Stock Pledge or any other
instrument securing the Note or the Loan Agreement shall bear interest from the
date of an Event of Default until such Event of Default is cured at a default
rate equal to five percent (5%) above the applicable Interest Rate (the “Default
Rate”) and shall be immediately due and payable. Delay or failure to exercise
said options shall not constitute a waiver of the right to exercise same at any
time thereafter or in the event of any subsequent default.

The acceptance of any payment hereunder which is less than payment of all
amounts then due and payable shall not constitute a waiver of any of the rights
or options of the holder hereof or to the exercise of those rights and options
at the time of such acceptance or at any subsequent time. Principal, interest
and any fees hereunder shall he payable in lawful money of the United States of
America in immediately available funds free and clear of, and without deduction
for, any and all present and future taxes, withholdings, and costs or reserves.

In the event that suit be brought hereon, or an attorney be employed or expenses
be incurred to compel payment of this Note or any portion of the indebtedness
evidenced hereby, whether or not any suit, proceeding or any judicial or non
judicial foreclosure proceeding be commenced, the successful or prevailing party
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
as a result thereof from the non-prevailing party.

This Note shall be construed and enforced in accordance with the laws of the
State of Nevada, except as may be pre-empted by federal law, Borrower agrees
that Lender shall have the rights and remedies available to a creditor under the
laws of the State of Nevada. Borrower consents to the personal jurisdiction of
the appropriate state or federal court located in Washoe County, Nevada.

 

4



--------------------------------------------------------------------------------

No waiver by Lender of any right or remedy shall be effective unless in writing
and signed by Lender, and no such waiver, on one occasion, shall be construed as
a waiver on any other occasion. Borrower waives any right of offset now or
hereafter existing against the holder hereof.

To the extent permitted by applicable law, each endorser and guarantor jointly
and severally and to the extent permitted by law waives notice of intent to
accelerate, demand, presentment for payment, protest and notice of protest and
non-payment of this Note; waives any and all lack of diligence or delays in the
collection or enforcement hereof; and expressly agrees to remain and continue
bound for the payment. of the principal, interest and other sums provided for by
the terms of this Note, the Loan Agreement or the Stock Pledge, notwithstanding
any extension of time for the payment of said principal or interest or other
sum, or any change in the amount agreed to be paid under this Note, the Loan
Agreement or in the Stock Pledge, or any change by way of release or surrender,
exchange or substitution for any real estate security or other collateral
security now held or which may hereafter be held as security for this Note, and
waives all and every kind of notice of such extension, or change, and agrees
that the same may be made without notice to or joinder of Borrower.

Except for leases of portions of the Property (as defined in the Loan Agreement)
in the ordinary course of business, in the event that the interest of Stockman’s
Casino in the Property, or any material part thereof, or any material interest
therein is sold, conveyed, alienated, further encumbered or otherwise
transferred by Stockman’s Casino, voluntarily or involuntarily, whether by
operation of law or otherwise, the obligations hereunder, irrespective of the
maturity dates expressed herein, at the option of the holder hereof and without
demand or notice, shall immediately become due and payable. In the event that
the holder hereof does not elect to declare this Note immediately due and
payable, then, unless indicated otherwise in writing by the holder hereof,
Borrower shall remain primarily liable for the obligations hereunder and under
any other instrument securing this Note or executed in connection herewith. This
provision shall apply to each and every sale, conveyance, alienation,
encumbrance or transfer, regardless of whether or not the holder has consented
to, or waived, holder’s rights hereunder, whether by action or nonaction, in
connection with any previous sale, conveyance, alienation, encumbrance or
transfer and whether or not the holder has received any payments after such
event. Notwithstanding the foregoing, without Lender’s prior consent but on a
least fifteen (15) days advance notice to Lender, the Borrower may (i) transfer
the Shares to any entity controlled by or under common control with Borrower,
and/or (ii) cause the transfer of the Property to a separate entity controlled
by or under common control with Stockman’s Casino (i.e., separate from the
operations of the Property), so long as in each case the liens of the Stock
Pledge and the Deed of Trust And Security Agreement And Fixture Filing With
Assignment of Rents executed in connection with the Loan remain first priority
liens in favor of Lender on the respective collateral described therein.

 

5



--------------------------------------------------------------------------------

In the event that any of the terms hereof shall be held to be invalid or
unenforceable by any court of competent jurisdiction, such fact shall not affect
the validity or enforceability of the remaining terms hereof.

Whenever in this Note a right is given to Lender, which right is affected by
Applicable Gaming Laws (as defined in the Stock Pledge) or the enforcement of
which is subject to Applicable Gaming Laws, the enforcement of any such right
shall be subject to Applicable Gaming Laws and approval, if so required, of the
applicable Gaming Authorities (as defined in the Stock Pledge). Without limiting
the generality of the foregoing, Lender acknowledges that |(a) Lender is subject
to being called forward by the Gaming Authorities of the State of Nevada, in
their discretion, for licensing or a finding of suitability as a lender to a
gaming licensee, and (b) to the extent the prior approval of the Gaming
Authorities of the State of Nevada is required pursuant to Applicable Gaming
Laws for the exercise, operation and effectiveness of any remedy hereunder or
under any other Loan Document (as defined in the Loan Agreement), or the taking
of any action that may be taken by Lender hereunder or under any other Loan
Document, such remedy or action shall be subject to such prior approval of the
Gaming Authorities of the State of Nevada.

 

FULL HOUSE RESORTS, INC., a Delaware corporation By:  

/s/ Barth F. Aaron

Its:   Secretary   “Borrower”

 

6

Hale Lane Peek Dennison and Howard

Attorneys and Counsellors at Law

Reno, Nevada

(775) 327-3000